DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on page 9 of Applicant responses filed 01/28/2022 that Toma (US 20140081142) does not teach using an image detector to scan a predetermined target region to confirm an initial location of a nerve.
Examiner respectfully disagrees.
Steps S301 and S302 explicitly state that a probe is used to scan a region and then from the scan, a scan position for the probe, corresponding to the target of interest, is determined. The limitation, in its current form, does not require more than what Toma’s steps S301 and S302 accomplishes.
Applicant further remarks on page 10 that Toma does not teach "the nerve identification program is configured to provide a predicted nerve trend including a structure or shape of the target nerve to the detection machine".
Examiner respectively disagrees.
In paragraph 108, states “Step S305, a measurement reference position is detected and update information locSup is determined. Using the same method as performed by the transverse information analysis sub-unit 203a, a measurement position is determined from the vascular contours which are extracted. In other words, a measurement position is redetermined by analyzing the longitudinal tomographic image using the same method as the measurement position-orientation determination unit 103”, meaning that a predicted target position, which is the reference position which is a measurement position of the vascular contour is determined for use in a subsequent measurement, here, “redetermination of the measurement position along the vascular contour. Toma only lacks in use of a “nerve identification program and that the predicted target structure is a nerve. Koceski is relied upon for these teachings in figs. 3 and 9. 
Applicant further states that Toma’s teaches are different because in the instant application “the image detector is moved to next position (one of subregions of the target region) depending on the predicted nerve trend. In other words, the image detector is moved to a next position following the predicted nerve tread, not based on the initial location of the target nerve”.
Examiner respectfully disagrees.
The first measurement position is, according to paragraph 172, is a location reference information locRef1 relating to a measurement target region. This represents the target structure and shape which is used for the measurements.
As previously indicated, the step in paragraph 183 occurs when it is determined that the previous did not include the target region. Meaning that the images assessed to make sure the target is present in the images
Applicant further remarks that Toma fails to teach 
Therefore, the claims stand rejected.

Withdrawn Objections
The objections to the claims, drawings and specification have been withdrawn pursuant of applicant's amendments filed on 01/28/2021. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 01/28/2022, rejections made to claims 1-9 and 16-19 under 35 U.S.C. 112(b) have been withdrawn.

	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toma, et al., US 20140081142, in view of Koceski, et al., US 20140328529, hereafter referred to as “Koceski”.

Regarding claim 1, Toma teaches a method for identifying and locating a target region (see abstract for the determination of a measurement target region) comprising: 
providing an image display apparatus (see the ultrasound diagnostic apparatus 20 of fig. 6 and paragraph 149) having a target identification program (see program in paragraph 291 for executing the measurement of the target) and a target identification module which are configured to identify a cross-section of the target (see information usage unit 210 of fig. 6 and paragraph 151); 
providing a detection apparatus having a detection machine (see the probe position-orientation detection unit 104) and an image detector (ultrasound 90 of paragraph 77) mounted on the detection machine (see paragraph 77); and 
performing a scanning and/or identifying procedure including: 
a first step of using the image detector to scan a target region (see step S301 of fig. 8 and paragraph 170) to confirm an initial location of a target (See step S302 of fig. 8 and paragraph 172 for the determination of the measurement target region); 
a second step of using the image detector to capture a plurality of 2D cross-sectional images of the initial location of the target (see step S305 of fig. 8 and paragraph 178) and using the identification program and the identification module to identify the 2D cross-sectional images the identification program is configured to provide a predicted target including a structure or shape of the target to the detection machine (see paragraph 180 for the detection of the contour of the target region); 
a third step of moving the image detector to one of subregions of the target region by the detection machine depending on the predicted target trend to capture a plurality of 2D cross-sectional images of the subregion (see step S307 of acquiring further longitudinal tomography images at the next location); and 
a fourth step of using the identification program to identify whether the 2D cross-sectional images of the subregion are captured of the target by the identification module (see paragraph 183 for provision of an alternative to the process of fig. 8 when the target at the position in step S305 is not confirmed. Meaning the images assessed to make sure the target is present in the images), 
wherein when the identification program identifies the 2D cross- sectional images are captured of the target, the image detector is moved to the next subregion of the target region by the detection machine depending on the predicted target trend to scan the next subregion and capture a plurality of 2D cross-sectional images of the next subregion for identifying whether the 2D cross-sectional images of the next subregion are captured of the target (see paragraph 208 for the plurality of planes that are examined, each plan representing a subregion along the carotid artery), and 
wherein when the 2D cross-sectional images of the next subregion are captured of the target, the fourth step is performed repeatedly to scan the other subregions by using the image detector (see paragraphs 207-208).
Toma does not teach that the target region is a nerve trend including a structure or shape of the target nerve and that the identification program and the identification module include a nerve identification program and a nerve identification module. 
However, Koceski teaches a method of identifying and segmenting a radial nerve (see abstract for the methods of segmenting a nerve), where prescans are used to confirm the region of interest contains a nerve (paragraph 81), a patient positioning system is used to align the imaging device to the region of interest (paragraph 80), to capture cross-sectional images of a nerve (see step 116 of fig. 1 and paragraph 39-40 where a series of two-dimensional cross-sectional planes along the nerve axis are captured, defining the shape and structure of the nerve. Also see fig. 3. Koceski also teaches a workstation 902 of fig. 9 and paragraph 74, including “commercially available programmable machine running a commercially available operating system” for the nerve identification of paragraphs 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 2, Toma in view of Koceski teaches all the limitations of claim 1 above.
Toma further teaches wherein a cross-sectional image of the target region is shown on a display when the image detector is moved to touch the target region (see paragraphs 72 and 97).
Toma does not teach that the target region is a nerve. 
However, Koceski teaches a method of identifying and segmenting a radial nerve (see abstract for the methods of segmenting a nerve), where prescans are used to confirm the region of interest contains a nerve (paragraph 81), a patient positioning system is used to align the imaging device to the region of interest (paragraph 80), to capture cross-sectional images of a nerve (see step 116 of fig. 1 and paragraph 39 where a series of two-dimensional cross-sectional planes along the nerve axis are captured. Also see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 3, Toma in view of Koceski teaches all the limitations of claim 1 above.
Toma teaches wherein when the identification program identifies the 2D cross-sectional images are not captured of the target at the fourth step, the identification program provides a new predicted target trend to the detection machine to perform the third and fourth steps for scanning the other subregions by using the image detector (see figs. 9A-9C and paragraphs 186-188).
However, Koceski teaches a method of identifying and segmenting a radial nerve (see abstract for the methods of segmenting a nerve), where prescans are used to confirm the region of interest contains a nerve (paragraph 81), a patient positioning system is used to align the imaging device to the region of interest (paragraph 80), to capture cross-sectional images of a nerve (see step 116 of fig. 1 and paragraph 39 where a series of two-dimensional cross-sectional planes along the nerve axis are captured. Also see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 4, Toma in view of Koceski teaches all the limitations of claim 1 above.
Toma further teaches wherein a prompt sign is generated when the identification program identifies the 2D cross- sectional images are captured of the target, the prompt sign is a prompt light or a prompt sound (see paragraph flashing display to point out that the position of the current scan plane is reset) but fails to teach that the target is a region. 
However, Koceski teaches a method of identifying and segmenting a radial nerve (see abstract for the methods of segmenting a nerve), where prescans are used to confirm the region of interest contains a nerve (paragraph 81), a patient positioning system is used to align the imaging device to the region of interest (paragraph 80), to capture cross-sectional images of a nerve (see step 116 of fig. 1 and paragraph 39 where a series of two-dimensional cross-sectional planes along the nerve axis are captured. Also see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 5, Toma in view of Koceski teaches all the limitations of claim 1 above.
Koceski further teaches wherein the scanning and/or identifying procedure further includes a fifth step of constructing a 3D image showing a 3D nerve structure from the 2D cross-sectional images captured at the third and fourth steps by using a 3D image reconstruction technique (see fig. 3 and paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 6, Toma in view of Koceski teaches all the limitations of claim 1 above.
Toma further teaches wherein the 3D image shows an alert region surrounding outside the 3D target structure (see figs. 9B and paragraph 187) but fails to teach that the target is a nerve region. 
However, Koceski teaches a method of identifying and segmenting a radial nerve (see abstract for the methods of segmenting a nerve), where prescans are used to confirm the region of interest contains a nerve (paragraph 81), a patient positioning system is used to align the imaging device to the region of interest (paragraph 80), to capture cross-sectional images of a nerve (see step 116 of fig. 1 and paragraph 39 where a series of two-dimensional cross-sectional planes along the nerve axis are captured. Also see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 7, Toma in view of Koceski teaches all the limitations of claim 1 above.
Toma further teaches wherein the scanning/identifying procedure further includes a sixth step of merging the 3D image constructed at the fifth step with a target region image of the target region (see paragraph 146).

Regarding claim 8, Toma in view of Koceski teaches all the limitations of claim 1 above.
Toma further teaches wherein each of the 2D cross- sectional images shows a cross section of the target (see paragraph 159) but fails to teach that the target is a nerve.
However, Koceski teaches a method of identifying and segmenting a radial nerve (see abstract for the methods of segmenting a nerve), where prescans are used to confirm the region of interest contains a nerve (paragraph 81), a patient positioning system is used to align the imaging device to the region of interest (paragraph 80), to capture cross-sectional images of a nerve (see step 116 of fig. 1 and paragraph 39 where a series of two-dimensional cross-sectional planes along the nerve axis are captured. Also see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 9, Toma in view of Koceski teaches all the limitations of claim 1 above.
Toma teaches wherein a capturing coordinate of each of the 2D cross-sectional images is recorded during capturing each of the 2D cross-sectional images (see paragraphs 87-88).

Regarding claim 16, Toma in view of Koceski teaches all the limitations of claim 1 above.
Koceski further teaches wherein an image-capturing frequency parameter and a plurality of scanning parameters are configured in the image detector at the first step (see paragraph 81 for the adjustment of the scan parameters prior to scanning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 17, Toma in view of Koceski teaches all the limitations of claim 16 above.
Tomas further teaches wherein the image detector is used to capture the 2D cross-sectional images of the initial location of the target depending on the image-capturing frequency parameter at the second step (see step S307 of Tomas) but fails to teach that the target is a nerve.
However, Koceski teaches a method of identifying and segmenting a radial nerve (see abstract for the methods of segmenting a nerve), where prescans are used to confirm the region of interest contains a nerve (paragraph 81), a patient positioning system is used to align the imaging device to the region of interest (paragraph 80), to capture cross-sectional images of a nerve (see step 116 of fig. 1 and paragraph 39 where a series of two-dimensional cross-sectional planes along the nerve axis are captured. Also see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Regarding claim 18, Toma in view of Koceski teaches all the limitations of claim 16 above.
Toma further teaches wherein the image detector is moved to the subregion of the target region by the detection machine depending on the predicted target (see paragraph 47) but fails to teach that the scanning parameters and is used to capture the 2D cross-sectional images of the subregion depending on the image-capturing frequency parameter at the third step.
However, Koceski teaches in paragraph 81 that adjustments of the scan parameters prior to scanning are made. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Toma’s apparatus for use in capturing three-dimensional images of a nerve the way Koceski teaches to accurately and non-invasively visualize target regions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200113542 teaches instructions for navigating a medical imaging probe from a current scan position to a next scan position for obtaining a desired scan plane of a target anatomical structure based on received image data of the target anatomical structure and position data, the position data obtained from a position sensor on the probe, during receiving the image data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793            

/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793